DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Status of Claims
	Claims 1-21 are pending of which claims 1, 8 and 15 are in independent form.
Claims 1-21 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Introduction to HBase Schema Design” by Amandeep Khurana (AAPA) [Khurana] in view of Damodaran; Suresh K. et al. (US 20170300558 A1) [Damodaran] in view of Circlaeys; Eric et al. (US 20150134661 A1) [Circlaeys] in view of Surtani; Manik et al. (US 20120246202 A1) [Surtani].

Regarding claims 1, 8 and 15, Khurana discloses, a method to implement a store operation for a mapping and query service (persistent multidimensional sorted map [page 29; Crash Course on HBase Data Model]. Page 35; Since you’ll always know the users you are querying for, you can recalculate the hash and query the table using the resulting digest values.);
wherein the class annotations define a table name, a column family, and a column qualifier (Row: Within a table, data is stored according to its row. Rows are identified uniquely by their row key. Row keys do not have a data type and are always treated as a byte[ ] (byte array). Column Family: Data within a row is grouped by column family. Column families also impact the physical arrangement of data stored in HBase. For this reason, they must be defined up front and are not easily modified. Every row in a table has the same column families, although a row need not store data in all its families. Column families are Strings and composed of characters that are safe for use in a file system path. Column Qualifier: Data within a column family is addressed via its column qualifier, or simply, column. Column qualifiers need not be specified in advance. Column qualifiers need not be consistent between rows. Like row keys, column qualifiers do not have a data type and are always treated as a byte [page 30, see bulletins]. HBase to be a key-value store where the key is defined as row key, column family, column qualifier, timestamp, and the value is the actual data stored in the cell. When we go into the details of the underlying storage later, you’ll see that if you want to read a particular cell from a given row, you end up reading a chunk of data that contains that cell and possibly other cells as well. This representation is also how the KeyValue objects in the HBase API and internals are represented. Key is formed by [row key, column family, column qualifier, timestamp] and Value is the contents of the cell [page 31, second paragraph]);
generating, [by the mapping and query service], an in-memory tree that includes a table name, a column family, and a column qualifier defined by the class annotations (Page 30, Table, Row, Column Family, Column qualifier); and 
sending, [by the mapping and query service], a put command to the key-value data store to store the in-memory tree in a key- value structure in the key-value data store (Page 30, HBase’s API for data manipulation consists of three primary methods: Get, Put, and Scan. Gets and Puts are specific to particular rows and need the row key to be provided).
However Khurana does not explicitly facilitate supports storage of a set of one or more objects having classes and fields written in source code of an object-oriented programming language in a deep key-value data store, the method comprising: receiving, by the mapping and query service, a request to store an object in a key-value store; accessing, by the mapping and query service.
Damodaran discloses, supports storage of a set of one or more objects having classes and fields written in source code of an object-oriented programming language in a deep key-value data store (As used herein, the terms "data record" and "record" are used to describe a set of attributes, each attribute having a value and a corresponding identifier (sometimes referred to as the attribute "name"). The terms " data record collection" and " data collection" are used to describe a group of one or more related data records. As used herein, the term "soft deleted" refers to a data record stored within a system that is hidden from the system users but is not physically deleted from the system ¶[0025]. Also see ¶ [0038], [0041], [0043], [0116]), the method comprising: 
receiving, by the mapping and query service, a request to store an object in a key-value store (In operation, the ingest platform 104 receives data from the plurality of data sources 114, groups the data into a collection of data records, stores the data records within the key/value store 102, and provides information about the collection to the knowledge registry 106 ¶ [0038]. Also see ¶ [0041], [0044]-[0046], [0077], [0094]); 
accessing, by the mapping and query service, (the dimension data types 312b and field data type 324b may be collectively used by the query executor 108 to map native data types/formats to normalized ontology data types/formats ¶ [0064]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Damodaran’s system would have allowed Khurana to facilitate supports storage of a set of one or more objects having classes and fields written in source code of an object-oriented programming language in a deep key-value data store, the method comprising: receiving, by the mapping and query service, a request to store an object in a key-value store; accessing, by the mapping and query service. The motivation to combine is apparent in the Khurana’s reference, because key/value stores generally provide better write/read performance and scalability compared with traditional databases.
However neither Khurana nor Damodaran explicitly facilitates class annotations from metadata of source code for a class from which the object was instantiated.
Circlaeys discloses, class annotations from metadata of source code for a class from which the object was instantiated (The value corresponding to each key in key value store 315 may be a separate key value store 320 having keys representative of the various metadata categories and values corresponding to the metadata values for each category for the media item corresponding to the media item identifier. Therefore, in one embodiment, the metadata for a particular media item in a cache segment may be accessible via a pair of chained key value stores ¶ [0030], [0037]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Circlaeys’s system would have allowed Khurana and Damodaran to facilitates class annotations from metadata of source code for a class from which the object was instantiated. The motivation to combine is apparent in the Khurana and Damodaran’s reference, because there is a need for efficiently storing and retrieving media items and information about the media items such that user-selected items can be displayed in a manner that improves the user experience.
However neither one of Khurana, Damodaran or Circlaeys explicitly facilitates, responsive to receiving a request to retrieve the object from the key-value store, sending, by the mapping and query service, a get command to the key value data store to obtain key-value pairs and reconstructing the object using the key-value pairs and the class annotations. 
Surtani discloses, responsive to receiving a request to retrieve the object from the key-value store, sending, by the mapping and query service, a get command to the key value data store to obtain key-value pairs and reconstructing the object using the key-value pairs and the class annotations (when any of the data grid nodes 125 receives a request for the stored object, that data grid node 125 gathers up all of the key value pairs for that object, and reconstructs the object from the key value pairs. This may involve requesting the key value pairs from one or more other data grid nodes 125. Once the object is reconstructed, the data grid node 125 returns the object to the client from which the request was received ¶ [0028], [0046]-[0048], [0052]-[0055], [0092] and [0106]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Surtani’s system would have allowed Khurana, Damodaran and Circlaeys to facilitate responsive to receiving a request to retrieve the object from the key-value store, sending, by the mapping and query service, a get command to the key value data store to obtain key-value pairs and reconstructing the object using the key-value pairs and the class annotations. The motivation to combine is apparent in the Khurana, Damodaran and Circlaeys’ reference, because there is a need to improve distribution for databases elasticity and high availability, two of the requirements for cloud computing services.

Regarding claims 2, 9 and 16, the combination of Khurana, Damodaran, Circlaeys and Surtani discloses, generate a row key to use for the object in the key-value store (Khurana: Row: Within a table, data is stored according to its row. Rows are identified uniquely by their row key. Row keys do not have a data type and are always treated as a byte[ ] (byte array) [pages 29-31, second bullet point]. Also see Fig. 1).

Regarding claims 3, 10 and 17, the combination of Khurana, Damodaran, Circlaeys and Surtani discloses, generate a column qualifier to for the key-value store (Khurana: Column Qualifier: Data within a column family is addressed via its column qualifier, or simply, column. Column qualifiers need not be specified in advance. Column qualifiers need not be consistent between rows. Like row keys, column qualifiers do not have a data type and are always treated as a byte [pages 30-31]).

Regarding claims 4, 11 and 18, the combination of Khurana, Damodaran, Circlaeys and Surtani discloses, generate a data structure to store at least one scalar field with a compaction index annotation in the key-value store (Khurana: A dimension set 814 can also be represented as a function of one or more dimension sets and a data operator that operates on the specified dimension sets and/or scalar values ¶ [0118], [0124]. Also see ¶ [0040] and [0049]).


Claims 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana (AAPA) in view of Damodaran in view of Circlaeys in view of Surtani in view of Brunel; Robert et al. (US 20180018383 A1) [Damodaran].

Regarding claims 5, 12 and 19, the combination of Khurana, Damodaran, Circlaeys and Surtani teaches all the limitations of claim 1.
However neither one of Khurana, Damodaran, Circlaeys or Surtani explicitly facilitates, determining whether at least one field stores another object for which the class includes a persistable interface. 
Brunel discloses, determining whether at least one field stores another object for which the class includes a persistable interface (Providing data can include one or more of : persisting at least a portion of the results, loading at least a portion of the results into memory, transmitting at least a portion of the results to a remote computing system, or displaying at least a portion of the results in an electronic visual display ¶ [0009]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Brunel’s system would have allowed Khurana, Damodaran, Circlaeys and Surtani to facilitate determining whether at least one field stores another object for which the class includes a persistable interface. The motivation to combine is apparent in the Khurana, Damodaran, Circlaeys and Surtani’s reference, because there is a need to improve expressiveness and efficiency regarding complex computations on arbitrary irregular hierarchies by enhancing the RDBMS backend.

Regarding claims 6, 13 and 20, the combination of Khurana, Damodaran, Circlaeys, Surtani and Brunel discloses, adding at least one field that stores another object for which the class includes a persistable interface to the in-memory tree (Brunel: All plans work on the same input Inp, which is prepared a priori as follows: One can select the contents of HT (thus, |Inp|=|HT|), add a randomly populated INT Value field, project the required fields and sort the data in either preorder or postorder as needed by the respective plan ¶ [0115]).

Regarding claims 7, 14 and 21, the combination of Khurana, Damodaran, Circlaeys, Surtani and Brunel discloses, wherein each field that stores another object is added to in- memory tree in a recursive process (Brunel: The unary structural grouping mechanism offers another attractive language opportunity: support for structural recursion. Using a structurally recursive expression one can state the rollup in Stmt. II-a and II-b ¶ [0034]-[0036]. Also see ¶ [0048]-[0049], [0115]-[0116]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/6/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154